 KLXA-TV511International PanoramaTV, Inc., d/b/a KLXA-TVandNational Association of Broadcast Employees& Technicians,Local#53, AFL-CIO, CLC andAmericanCommunicationsAssociation.Cases31-CA-594 and 31-CA-649March 19, 1968DECISION AND ORDERBy MEMBERS FANNING, JENKINS, AND ZAGORIAOn December 6, 1967, Trial Examiner HowardMyers issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecision and supporting brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and brief,and the entire record in this case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyordersthattheRespondent,InternationalPanoramaTV, Inc., d/b/a KLXA-TV,Hollywood,California,itsofficers,agents, successors,and as-signs, shall take the action set forth in the Trial Ex-aminer's Recommended Order.The Respondent's request for oral argument is hereby denied as therecord,including the exceptions and brief,adequately presents the issuesand the positions of the parties170 NLRB No 65-T-24TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHOWARD MYERS, Trial Examiner: National As-sociation of Broadcast Employees & Technicians,Local #53,' herein called Nabet, on January 24,1967,2 duly filed a charge in Case 3I-CA-594 andon April 11 duly filed an amended charge allegingthat International Panorama TV, Inc., d/b/a KLX-A-TV, herein called Respondent, since on or aboutJanuary 20, (a) has failed and refused to bargaincollectively with Nabet as the collective-bargainingrepresentative of Respondent's employees in a cer-tain appropriate unit, although since January 20Nabet has been the such representative; and. (b) bycertain stated acts and conduct of its generalmanager and its station manager, has interferedwith, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of theNational Labor Relations Act, as amended fromtime to time, herein called the Act.On March 21, American Communications As-sociation, herein called ACA, duly filed a charge al-leging that Respondent discharged Dennis Wilsoninorder to discourage membership in ACA,thereby violating Section 8(a)(3) and (1) of theAct.Under date of June 28, the Regional Director forRegion 31 of the National Labor Relations Board,herein called the Board, issued an order, pursuantto Section 102.33 of the Board's Rules and Regula-tions,Series 8, as amended, consolidating theabove-numbered cases for hearing.On June 28 the General CounseI3 of the Board,through the aforementioned Regional Director, is-sued a consolidated complaint against Respondentalleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(1), (3),and (5) of the Act.Copies of the charges and the consolidated com-plaint, together with notice of hearing thereon,were duly served on Respondent, and copies of theconsolidated complaint and notice of hearing wereduly served on Nabet and on ACA.Pursuant to due notice, a hearing at Los Angeles,California, was held on September 21, before me.All parties were represented by counsel and par-ticipated in the hearing. Full and complete opportu-nitywas afforded the parties to be heard, to ex-amine and cross-examine witnesses, to introduceevidence material and relevant to the issues, toargue orally on the record at the conclusion of thetaking of the evidence, and to file briefs on or be-fore October 21. Briefs have been received fromthe General Counsel and from Respondent's coun-sel which have been carefully considered.'Nabet was also represented at the hearing by Mr Fred Herrlen, vicepresident of Local #53zUnless otherwise noted, all dates mentioned herein refer to 1967This term specifically includes counsel for the General Counsel appear-ing at the heaing170 NLRB No. 65 512-DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case and-from myobservation of the-witnesses, I make the following:FINDINGS OF-FACTI.RESPONDENT'S BUSINESS OPERATIONS9(b), of the Act with respect to grievances, labordisputes, rates of pay, wages, hours -of employment,and other conditions of employment. I further findthat said unit insures to said employees the fullbenefit of the right to self-organization, to collec-tive bargaining, and otherwise effectuates the poli-cies of the Act.in the operation, of a television broadcasting stationknown as KLXA, an, UHF station, which primarilybroadcasts taped, non-English programs. Respon-dent is duly licensed to operate from Fontana,California, and has been operating studios, locatedin Hollywood, California, since about January 5.Respondent's advertising revenue, most of whichis received from national advertisers, was in excessof $15,000 monthly in January and February, anditsprojected annual revenue is in excess of$1'00,000.Respondent' is a- subscriber to UnitedPress International wire service.-Upon the' basis of the foregoing facts, f find, inline with established Board authority, that Respon-dent is engaged in, and during all times materialwas engaged in, a business affecting commercewithin the meaning of Section 2(6) and (7) of the-Act, and that its business operations meet the stan-dards fixed by the Board for the assertion of ju-risdiction:II.THE LABOR ORGANIZATIONS INVOLVEDNabetand ACAare labor organizations ad-mitting to membership employees of Respondent.III.THE UNFAIR LABOR PRACTICESA. The Refusal To Bargain Collectively1.The appropriate unitThe consolidated complaint alleged that alltechnical, engineering, and production personnelemployed at Respondent's KLXA-TV, Hollywood,California, broadcasting studios, excluding officeclericalemployees, guards, and supervisors asdefined in the Act, now constitute and at all materi-al times constituted a unit appropriate for collec-tive bargaining within the meaning of Section 9(b)of the Act. The answer denies this allegation. Uponthe record as a whole,I find that all technical, en-gineering, and production personnel -employed atRespondent'sHollywood,California,KLXA-TVbroadcasting station, excluding office clerical em-ployees, guards, and supervisors as defined in theAct now constitute, and at all times material con-stituted, a unit appropriate for the purposes of col-lective bargaining within the meaning of Section" In some instancesthe cards were identified by the signers thereof and inother instances by persons who witnessed the signingsGerald Llewelyn,James Burger, Paul Piscano,Robert Waters, C B2.Nabet's majority status in the appropriate unitAs more fully set forth below, all eight technical,engineering, and production personnel, employedat Respondent's Hollywood broadcasting studios onJanuary 20, signed cards on that day expresslyauthorizing Nabet to represent the signers thereoffor the purposes of collective bartgaining. Theseeight signed cards are in evidence.The genuine-ness of the signatures appearing on said cards wasnot challenged. I find that, as of January 20, alleight employees in the appropriate unit had signedcards designating Nabet as their collective-bargain-ing representative. I therefore find-that on January20 Nabet was, and at all times since has been, theduly designated representative of Respondent's em-ployees in the unit hereinabove found appropriate.Accordingly, pursuant to Section 9(a) of the Act,Nabet was, and now is, the exclusive representativeof all the employees in said unit for the purposes ofcollective bargaining with respect to grievances,labor disputes, rates of pay, wages, hours of em-ployment, and other conditions of employment.3.The willful refusal to bargainBy prearrangement the eight unit employees5 at-tended a meeting held about 9 a.m. on January-20,atNabet's,Hollywood,California, - headquarters.The meeting,presided over by Syd Rose, the thenNabet regional director,' was called for the purposeof informing Respondent'semployees of the ad-vantages of joining Nabet and the necessary stepsto be employed to obtain recognition-for, Nabetprovided Nabet was designated the employees' bar-gaining representative.At the meeting referred to immediately above,Rose told the eight unit employees,among otherthings, that Nabet has been representing employeesin the broadcasting industry as 'their bargainingrepresentative for the past 30 years; that as suchrepresentative Nabet"has done a' goodjob in pro-tecting employees and improving their conditions,and it has set patterns with respect to rates of pay";that Nabet"had a good staff and would be able toservice the people,and that[Nabet] covered inde-pendent stations as well as the networks andrepresentedproduction employees as well astechnical employees"; 'and that`the employeesBriley, Jr., John Nafarrate,Bruce Solberg,and OenmsD Wilson''Since April 1967 Rose has been engaged in the labor relations-con-suiting business KLXA-TV513presentwerewelcome to become Nabet membersand, in fact,Nabet would like to have them asmembers.Rose then stated that there were several ways tosecureemployerrecognitionasbargainingrepresentatives-one being,"to go to the employerand advise the employer that we represented amajority of the employees in this unit and requestrecognition,"and if the employer refused recogni-tion then it would be necessary to file a petitionwith the Labor Board to obtain an election.According to Rose's credible testimony,7givenunder cross-examination by Respondent'scounsel,the following then ensued at said meeting:Idiscussed the election procedures,advisedthem thatitwas a secret election,that thecards were confidential,and that through theelection they could obtain a certification whichwould give a more binding legal status to theirrights but that if the employer did not consentto an election that the proceedings might bedragged out.In answer to a number of questions aboutMr. Lerma's reaction to any information that ameeting was taking place and what he would-what his reaction would likely be, I suggestedthat we ought to advise Mr. Lerman as quicklyas possible of the developments so that a claimcould not be made by the management that hewas unaware of the wishes of the employees,and I was urged by several of the employees toget to Mr. Lerma as quickly as possible if thatwas the way to provide the added protection.Iassured the group that I would do so.Isuggested,also, that they select sort of ashop steward or representative,kind of a liasonto keep in touch with the men and myself dur-ing these proceedings,and as I recall it, theydid that.Ipointed out a method that we used for ar-riving at contract 'proposals,thatwe wouldhave a committee made up of rank and filemembers, that all of the people involved in thegroup would participate in compiling contractproposals.The results of those proposals wouldhave to have a majority consent before theywere submitted to the management.I talked tothem about the management-about themethod of constititional requirements for con-tract approval and the constitutional require-ments for striking and strike benefits.Thentherewas a general question andanswer at that period.Rose's cross-examination, on this point, con-tinues:Q. Did you tell them, other than what youhave already stated to the Examiner, that therewould be an election?A. No.I told them that there might be an election.Q. And under what circumstances did youtell them, if you recall, that there. might be anelection?Iam asking what-you, in fact, said to the em-ployees on that occasion.A. To the best of my recollection, I toldthem- that if Mr. Lerma did not agree to recog-nize the union that we would then file a peti-tion for an election, that if there were a con-sent that we could obtain an election within amatter of a few weeks.-Itold them that failing to obtain a consentthe actual election might be delayed for six toeight weeks or maybe more.All eight employees signed cards at said meetinginRose's presence and in the presence of eachother expressly authorizing Nabet to representthem as the collective-bargaining representative.Shortly after the conclusion of aforementionedmeeting, Rose prepared and signed a letters ad-dressed to Angel Lerma Maler which reads:Please be advised that we represent yourtechnical and production employees, and wishtomeet at your earliest convenience for thepurpose of negotiating a labor agreement.About noon on January-20 Rose went to Respon-dent's Hollywood studios and there met with Malerand Gary Greene, Respondent's station manager.According to Rose, the following transpired onthe occasion referred to immediately above:When Mr. Lerma and Mr. Greene appeared,Igreeted Mr. Lerma and told him that I havehere a letter10 which informs him that theUnion represents his technical and productionemployees and that we want to commencemeetings with him for the purpose of negotiat-ing a contract.Mr. Lerma replied that he would not meetwith us, that he intended to start a stationunion, and that he was going to talk to the em-ployees about a profit-sharing plan and thatnone of the people who were members ofNABET would be eligible either for the profit-sharing plan or for a health program that hewas going to institute.At that point Mr. Greene asked me whetherthe Union had made the first advances to the7Corroborated, in the main, by the credited testimony of Piscano, Nafar-rate, Burger, Llewelyn, and Wilson"Angel Lerma Maier, Respondent's president, general manager, andprincipal stockholder, is also referred to in the record as Angel Lerma.The letter, dated January 20. 1967. was on Nabet's letterhead and wassigned by Rose as "Regional Director "10Rose handed the letter requesting recognition to Maier at the outset ofthis meeting350-999 0 - 71 - 34 514DECISIONSOF NATIONALemployees or whether the employees had con-tacted the Union first. I told him that this kindof a situation movements start from bothdirections. Sometimes the employees kind-they contact the Union. Sometimes the Unioncontacts the employees, and that I did notknow-didn't notice any difference betweenthis situation and any of my other organizingexperiences.Mr. Greene then asked if I wouldanswer his question specifically, and I told himthat at the moment I didn't care to.Ithen turned to Mr. Lerma and told Mr.Lerma that the employees had already made adecision with respect to their desires for bar-gaining representation, and they had alreadyselected NABET, and I urged him to recognizethe Union and to start bargaining and that if hewouldn't that we would file a petition with theNational Labor Relations Board.Mr. Lerma said that he would not recognizethe Union and that he would get rid of thedeadheads, and he said, "You know exactlywhatImean. I am going to send this letter tomy attorney."Then the conversation ended.Greene's version of what took place on January20 between him, Maler, and Rose is reflected bythe following testimony given by Greene underdirect examination by Respondent's counsel:Q.Will you tell what was said by all personspresent at that time as best you now recall?A. As best I now recall, Mr. Rose ap-proached us and stated-he first said hello.TRIAL EXAMINER: Now, first of all-THE WITNESS: The greetings.TRIAL EXAMINER:Was Mr. Rose there whenyou walked in?THE WITNESS:Yes, he was already there. Wecame downstairs to greet him.TRIAL EXAMINER: You came down.THE WITNESS: The greetings took place. Mr.Rose said that he was asking to be recognizedat-.as the authorized person to be recognizedas the bargaining unit for our engineers.Q. (By Mr. Isaac) Was any reply made tothat statement?A.A puzzled, "Oh," and we asked him."Just what does that mean?"He said, "Your engineers want to be recog-nized by a union, and I am the representativeof that union and am here to ask you toacknowledge the fact that I am the bargainingagent for your employees in that union."Q.Was a response made to that statementof Mr. Rose's?A. Again the same response: "What does allthis mean? What is going on in essence?"TRIAL EXAMINER:Well, who made these an-swers?LABOR RELATIONS BOARDTHE WITNESS: Mr. Lerma was puzzled. I waspuzzled.TRIAL EXAMINER:Who made the answers?THE WITNESS: I believe the first questioningwas by Mr. Lerma of just what does all thismean. I didn't understand it either, and saidthe same thing.Q. (By Mr. Isaac)" Then what was said?A. I asked Mr. Rose if he could explainwhat it meant, and he said no, he is not al-lowed to.So I said, "Well, what can you tell us?"I asked him as to just what representation ona collective bargaining unit agreement is. Iquestioned him as to how he gained suchpowers of collective bargaining.Idon't remember my exact words, but thequestions were of that nature, and he showedus the letter somewhere along there. I don't re-member the exact point, which as best I can re-member states that this is to acknowledge thatsomeone, either his name or NABET is recog-nizedasa collective bargaining agent. Iquestioned him on the facts stated: How doyou become a collective bargaining agent;what does it mean; how is it arrived at?He said that he couldn't tell me that.Isaid, well, being fairly new in this businessand Mr. Lerma not understanding exactly whathe was presenting to us, we would have to turnitover to our attorney and ask him what itdoes mean.There was no response from Mr. Rose ex-cept a shrugging of the shoulders. With that, Ibelieve, there was just a thank you and good-bye.0. Is there anything else that occurred inthat conversation that you presently recall?A.Well,my explicit point of questioningMr. Rose was to find out the reason that hewas given this power to be what is known as acollective bargaining representative.That isthe phrase he used or that was the phrase thatwas on the paper. It was a new term to me, andI tried to get a definition.Q.Was there anything else that you recall?A. Not right at the moment.Maler testified that Rose appeared at Respon-dent'sHollywood studios on January 20 unan-nounced; that when he first saw Rose in the lobbyof the studios, Rose "did like this: `Come here.'Like I am a dog"; that when he asked Rose what hewanted and when Rose replied, "I represent theUnion," he immediately called Gary Greene tocome to the lobby, which Greene did; that thenRose said "Hello" and the three of them joked "a" Respondent's counsel KLXA-TV515little bit"; and that Rose again stated, to quote fromMaler's testimony, the following ensued:He [Rose] say [sic], "I represent theUnion." He [Rose] say [sic] he went to theNational Labor [Relations Board,] blah blahblah blah blah blah.12 -1 don't know that hethink [sic] he are [sic]. He act a-[sic]'like abig guy, see. He come, in with envelope and dolike this..13Iopen the envelope, and I say [sic], "Whatis this?" [Rose said] "I represent the Union."He no look to me in the face. He talk like that."I represent the Union." I say, "What Union? Irepresenta union,too. I belong to the AF-TRA."14 The guy give me the letter. I told Mr.Greene "What this all about? What is this? Hesay itis a union.Okay. Welcome the union tomy place."Itoldhim I don't care.Iam a unionmember. I be a union member many, manyyears myself, and Mr. Greene asked questionof what is this, what is this.The guy said, "I represent the Union,"againand again and again. So I listen ....Well, everything Mr. Rose say I ask what isthis union for what? I say, "It is okay with me. Iam a union member. I like to be all the peopleunion, so let's go to make [sic] the election."Laterhe say to me, "I represent theNABET."Many people I hear don't want to go toNABET, want to go to different union. I putthis paper, and I give the letter to him, and Isay, "Okay, I am going to give the letter to mylawyer. The lawyer going [to] take care of orgoing to get in touch with you."The guy go blah blah blah and like this ....15 Likea German. I no like. I want nice talk, and he saythis: blah blah blah blah, like this.In the light of the entire record, and from my ob-servation of Maler, Greene, and Rose while eachwas testifying,- I am convinced, and find, that Rose'sversion of what was said and done during theiraforesaid January 20 conversation to be substan-tially in accord with facts.16--Upon the record as a whole, which clearlyestablishes that at no time did Respondent attemptto fulfill its statutory, obligation to bargain collec-tively with the chosen representative of the majori-ty of the employees in the appropriate unit, I findthat on January 20, 1967, Respondent failed andrefused, and at all times thereafter has failed andrefused, to bargain collectively with Nabet as theduly designated representative of the employees inthe unit hereinabove found appropriate, in violationof Section 8(a)(5) of the Act, thereby interferingwith, restraining, and coercing its employees in theexercise of the rights guaranteed in Section 7, inviolation of Section 8(a)(1) thereof. It should benoted that Respondent never questioned Nabet'smajority status nor the appropriateness of the unitsought but, instead, completely ignored the Union'sdemand for recognition. Respondent thus acted atitsperil and in violation of the Act. In fact, thecredible evidence, as more set forth below, dis-closes that instead of fulfilling its obligations undertheAct to bargain collectively with the dulydesignated representative of its employees, Respon-dent engaged in serious unfair labor practicesdesigned to destroy Nabet's majority status andthus interfered with its employees' organizationaland collective-bargaining activities.B. Interference, Restraint, and Coercion; theDischarge of Dennis WilsonDennis Wilson, a Respondent cameraman and aunit employee, credibly testified that the same dayhe signed a Nabet authorization card, Maler said tohim, during a conversation which took place in thefar corner of Respondent's Hollywood studios,"Denny. the God damn engineers are going to jointhe Union, Nabet. It is the same union that ruinedChannel 34, and anybody that joins this union willbe out," adding, to quote Wilson, "He would not beable to participate in any profit-sharing plan or in-surance plan, and that our dependents would not beable to participate in the insurance plan either."A day or two after the aforementioned January20 meeting in Nabet's Hollywood headquarters,Greene asked Gerald Llewelyn, a then Respondentmaintenance employee whose main duties were"operations and editing with tape," if, to quotefrom Llewelyn's credited testimony, "I had goneover and talked to Syd (Rose) about getting theunion into this station"; and that he replied in thenegative, adding, however, that, to again quote fromLlewelyn's credited testimony, "I told him that Ihad attended the (January 20) meeting, but I hadnot gone over and talked to Syd (Rose) about or-ganizing."-About 11:30 a.m. on January 23, Respondent as-sembled its 25 or so employees'' in the upstairs12At this point Maier arose from the witness chair and motioned with thefingers of his right hand in a manner similar to that used by a person to in-dicate a duck supposedly talking1'Mater physically waved an envelope at this point1'Maier testified that he had appeared on television for many years andthat he joined AFTRA some 10 or 15 years ago, "Because I need to belongfirstto the Union If I no belong to the-Union, maybe I can't work "15At this point Maier arose from the witness chair and again imitatedwith the fingers of his right hand a duck supposedly talking11 It should be noted that Rose wava relatively disinterested witness as heisno longer employed by Nabet While, on the other hand, Greene andespeciallyMaier were interested witnesses: former being Respondent'sstation manager and the latter its president, general manager, and prin-cipal stockholder.17These comprised all Respondent's "employees in every category " 516DECISIONSOF NATIONAL ,LABOR RELATIONS BOARDouter- offices of its Hollywood studios. Greeneopened the meeting by stating that the purposethereof was to greet the employees, to give them anopportunity to become acquainted with theircoworkers, and to inform them regarding companypolicies, rules,and regulations.Regarding_ thisJanuary 23meetingWilsoncredibly testified"' that Greene stated, during thecourse of his remarks,He [Greene] said, "I have a letter here-fromthe union."I think he said from NABET, because he hadthe letterhead stationery there. I could see it,and he said that they, our employees, haveasked them to represent us, that the employeesof the station had asked NABET to representthem, and that if the employees who did be-long to this union were represented by NABETwould not be able to participate in the profit-sharing plan or in the insurance plan, and thatour dependants would not be able to par-ticipate in the insurance plan either.Further he said that they would put up sug-gestion boxes and that they were very happy toget suggestions from all the employees.After Greene concluded his remarks, Maier ad-dressed , the assembled employees.During thecourse of his remarks, Maier stated that Respon-dent intended to institute a profit-sharing plan; thathe wanted the employees to cooperate with himand have faith in him; that he was a union memberand if the employees wanted to join a union-anyunion-said organizationwould be welcome at thestudios; that so far as he knew, the employees"don'twant Nabet. They don't want blab blabblab"; that 'Respondent was losing money, buteventually he expected the station would proveprofitable; and that if the station continues to losemoney, he would sell it.Wilson credibly, and without contradiction,testified that on January 27, while he, Anderson,and Greene were in the studios' control room-thefollowing conversation took place:Mr. Anderson said `Weren't you at thatmeeting,Dennis?"I said, "What meeting?"Mr. Greene said, "At the NABET Offices."I said, "No."He said, "Did you sign a card?"I said, "No."He said, "Well, somebody signed thosecards, I have asked everybody in the station,and nobody admits signing them."Isaid, "Well, if the engineers do join aunion, I will have to also, because I operatetheir equipment."I believe that was all he said.Wilson credibly testified further that on March16,Maier, in the presence of John Nafarrate, athen Respondent film editor who had signed aNabet authorization card at the January 20 meet-ing, said to him, "Why don't you clean the., lights,keep the studio clean?"; that he laughingly replied,"Well, I do keep the studio clean. I just swept thefloor and the dust rises"; that when -Maier, said,"well, if you don't like things the way they are here.complain to NABET," he said, "Well,-there isn'tany NABET any more;" that Maier then 'stated,"Well, I know you signed a card with NABET";and that the conversation ended when he, askedMaier, "Well, who else signed these cards?". andMaier replied. "Well. I know Paul Piscano signed acard, and about the others, well, -that is mybusiness."Wilson credibly testified that the following day,March 17, the following took place:'Iwas called into Gary Greene's, office justbefore I got off work. I had been paid. Ifinished my work,,and he told me that I wasbeing let go because there was not enoughwork to do.Isaid,"Well, I am sorry to hear that, buthow can you get by?"I said, "Everybody elsein the station has quit,. all the engineers"-orsomething to that effect I said-"have all quit.Who is going to do the work?"He said, "Well, we'll manage somehow."I said,"Well, how about some notice? It iscustomary to give some notice when a personis let go."He says, "No,it isnot customary."I said, "Well, I believe it is."-ThenI said,"Well, what about the overtimeyou owe me?"He says, "We don't owe you any overtime."I said,"Yes, you do. , First of all, the payrollclerk made a mistake and didn't pay me for sixhours, and furthermore, I have been workinghere overtime many, many hours for which I-have never received any renumeration. Thereisa State law in effect that you have to payovertime for work over 40-hours."He says, "No there is no such law.I said,"Well, I believe there is, and .you aregoing to have to pay me that money if I have toi"Greene's version of what he said at the meeting varies to a considera-addition,Wilson's testimony is corroborated in the -main by Llewelyn'sble extent to Wilson'sMaler's version differs to some extent from bothtestimony and by that of Frank Anderson, Respondent's chief engineer andGreene's and Wilson's I find that Wilson's version to be in substantial 'ac-concedely a superior within the meaning of the Act and who testifiedcord with the facts This finding is based mainly,but not entirely,on theherein as a Respondent witness It is true that Anderson did not testify thatfact that Wilson impressed me as being a person who is meticulous in notGreene did not say that Nabet members would not be eligible to participateenlarging his testimony beyond his actual memory of what was said on thisin the profit-sharing plan or in the insurance plan. Except for those exclu-occasion On the other hand, neither Greene nor Maier so impressed me. Inlions, Anderson's testimony corroborates Wilson's KLXA-TV517go to the Wage and Labor Board or the Na-tional LaborRelationsCounsel or anybody Ican think of."Greene testified that at a "meeting of manage-ment,"' held just prior to March 17, it was de-cided, because of lack of business and because of"financial problems" to decrease the size of thestaff by cutting "one person from production andtechnical area and a person from the clerical area";that at said meeting it was decided to terminateWilson and Suzana Stohl. a clerical; and that Wilsonwas selected for discharge "rather than some othermember of the engineering or production person-nel" becauseA. I can answer that in two ways. I don'tknow which would be more appropriate.Q.Well, answer.A. The stated reason-0.Whatever the facts are, you may statethem.A. The stated reason and that which was re-gistered with the California Department of Em-ployment was a decrease in the size of staff dueto financial restrictions. ^Q.Was there any other reason?A. Only personal things that weren't statedin that.Q.What were they?A. I had heard from other employees in thestation thatMr.Wilson didn't like workingthere. He said that there were too many thingswrong, and nobody knew what they were do-ing, and he didn't like the envioronment hewas working in,Q. Did that influence your choice of him asthe one to be let go?A. No. That was something that was neverdiscussed. That would only be secondary: Thepractical reason was as far as we were con-cerned justified from our standpoint.Maier testified on direct examination that he andGreene made the decision to discharge Wilson andStohl; that the discharges were necessary becausethe station was losing money; and that Wilson wasselectedbecauseWilson gave him "lots ofheadaches" due to the fact that Wilson was atroublemaker, in that Wilson (a) talked too much,(b) did no work, (c) every day he changed his mindas to what job he wanted, and (d) talked "blah blabblah with the girls and the boys."On,cross-examination by the General Counsel,Maier testified about Wilson's discharge as follows:Q. You have already said that one reasonyou fired Wilson was because he was a trouble-maker.A. No, sir, because-he been a trouble-maker in the station, yes, but I no fired for thisreason. I fire because I have no money to payto continue on the payroll. I no say I firebecause he is a trouble-maker.He is a trouble-maker, yes, sir. I can repeat100 per cent that he is a trouble-maker. Yes,Any station in Los Angeles, he told me is atrouble-maker, yes, sir.0. And he made complaints, didn't he?A. Yes, sir, he is a trouble-maker.Q. He made complaints to the Labor Board,didn't he?A. I don't care about the Labor Board. I sayIfire him because we have no money to pay.He is a trouble-maker. A person who makeproblem in the company is no good. At thetime I come downstairs and I see him talking tothe girls, have a cup of coffee, and he go blahblah blah all the time. He want to be an an-nouncer. Tomorrow he want to be an electri-cian.All the time he want to be this; it is asickness. You are supposed to help others, notto help the people who make trouble in thecompany, sir. This what you are supposed tobe, because I am a member to the union. I amAmerican citizen. You need to tell us what weneed to do to these people who do thesethings.You say these people give a chance.You find out these people why this guy if he isgood or if he have ability, why not go to anystation to work. Can't work because he isclosed to any station here in Los Angeles. Thisiswhat you are supposed to do, sir, find out thepeople who work-the people. Where can youget it if you have no money?When asked by Respondent's counsel, whetherWilson's duties were assigned to someone else afterWilson's discharge, Maier testified as follows:Q.What did you do about the work that he[Wilson] was doing when he was working thereafter he left?A. Nothing, nothing.Q.Well,who did the work that he wasdoing before?A. Nobody, nobody.Q.He wasn't doing work that was-A. Nobody. Nobody is indispensable. Nomyself, no you, no nobody." The record is silent as to who attended this meeting The only personsmentioned in this record as being members of "management" are Maler,Greene, and Anderson 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent'scontentionthatWilsonwasment prepared by Respondent and submitted todischarged for lack of work and for economicBoard, which reads as follows:reasons isbelied, in part, by G. C. Exh. 4, a docu-Date StartEmployee NameHoursWorkedWeek of:or Terminateand Title3/173/243/314/7(1967)Part time to22 Parttime4/2Vernon C. Cotner,2222-1/2-21-1/450-1/2Reg.4/2TXMTR Eng.SetnhanKamen,43-1/2434522-time3/31TOp. Eng.PaulPiscano,4752374/2TOp. Eng.George Zanuzoski,54-3/442-1/25323On. Eng.Bruce Solberg,10(Abs.)ITI41-3/473-3/43/21SOp. Eng.Mario Licitra,33-1/245443/18SXMTR Eng.-Arthur J. Magaro,--1036561/17SOp. Eng.Martin J. McFaul,94041-1/2.-453/17FMaint. Eng.-John Nafarrate,403/20SFilm EditorRichard Dayton,4040403/17TFilm EditorDennis Wilson,50--4/3SCamera-FloorRodolfo Fushan,45-1/220/Op. Eng.In addition, Respondent did not offer to prove itspurported poor financial condition by any of itsbooks or records but contended to solely rely uponMaler's and Greene's unconvincing, conclusionarytestimony that it had to discharge two employees,Wilson and Stohl, because of lack of business andeconomic reasons.This case presents the comparatively rare situa-tion where the recitation of the facts leading up toWilson's discharge vividly reveals its discriminatorycharacter. The very sequence of the events sur-rounding the discharge renders immediate suspectof the Respondent's proffered explanation in justifi-cation of its conduct. Thus, in the face of theoverwhelming credited evidence that the dischargewas plainly attributed to Respondent's animosity tothe employees' organizational activities, Respon-dent urges that the true reasons for the dischargewere (1) economic problems, (2) lack of business,and that (3) Wilson (a) talked too much, (b) didnotattend to his duties. and (c) was atroublemaker. I am convinced, and find, that Wil-son's purported short comings only became insur-mountable in his Employer's eyes when Wilsonjoined the other production, technical,and en-gineeringemployees in Respondent's studios in sup-porting their organizational campaign and thatRespondent'sadvanced reasons forWilson'sdischarge were merely pretexuous.Upon the entire record as'a whole, which clearlyrevealsRespondent's animosity to its employees'union activities, I find that Wilson "was dischargedbecause of his union activities and ,not for' the vari-ous reasons advanced by Respondent. InN.L.R.B.v.May Department Stores Co.,154 F.2d 533 (C.A.8), the court said, at p. 538, regarding a situation2"An examination of this document discloses The week Wilson wasdischarged, the production employees worked 276 hours The following 3weeks the hours worked by the production employees were 283, 360, and422, or an increase in the fourth week of 65 percent KLXA-TVsimilar to the one presented here, that there is a"broad scope of inference open ... on questions ofmotive and discrimination, where the evidence in-dicates a desire to thwart or nullify unionizationalefforts, either generally or as to a particular em-ployee-organization." And where, as here, the Em-ployer has shown strong opposition to its em-ployees' organizational efforts, "a very convincingcase of discharge for cause would have to be madetomake unreasonable a conclusion that (the)discharge was because of union affiliation."21 Ac-cordingly, I find that Respondent discharged Wil-son, and thereafter refused to reinstate him becausehe had engaged in protected activities on behalf ofNabet and ACA. By so doing, Respondent violatedSection 8(a)(3) of the Act and since such conductnecessarily interfered with, restrained, and coercedWilson and his coworkers in the exercise of therights guaranteed in Section 7 of the Act, Respon-dent also violated Section 8(a)(1) thereof. I furtherfind that by (a) Maler's above-quoted remarks toWilson on January 20, "in the far corner" ofRespondent's studios; (b) Greene's above-quotedremarks ,to Llewelyn on January 21, or 22; (c)Greene's remarks on January 23 toRespondent's assembled employees;22 (d) Greene'sand Anderson's above-quoted January 27 remarkstoWilson; and (e) Maler's above-quoted remarkstoWilson on March 16 were, under the circum-stances of this case, violative of Section 8(a)(1) ofthe Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with Respon-dent's operations described in section I, above,have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that Respondent has engaged inunfair labor practices violative of Section 8(a)(1),(3), and (5) of the Act, it will be recommendedthat it cease and desist therefrom and take certainaffirmative action designed to effectuate the poli-cies of the Act.Having found that Respondent on January 20,1967, and at all times material thereafter, hasrefused to bargain collectively with Nabet as theduly designated representative of the employees ind1Dannen Grain and Milling Co v NLRB ,130 F 2d 321, 328 (C A8)"These remarks not only were clearly promises of benefits if the cm-519an appropriate unit, I will recommend that Respon-dent, upon request, bargain collectively with Nabetas the exclusive representative of said employeesand, if an agreement is reached, embody such un-derstanding in a signed agreement.Having found that Respondent has discriminatedin regard to the hire and tenure of employment andthe terms and conditions of employment of DennisWilson, it is recommended that Respondent offerhim immediate and full reinstatement to his formerposition, without prejudice to his seniority or otherrights and privileges. It is also recommended thatRespondent make Dennis Wilson whole for any lossof pay he may have suffered by reason of Respon-dent's discrimination against him by payment tohim of a sum of money equal to the amount he nor-mally would have earned as wages from March 17,1967, the date of his discharge, to the date ofRespondent's offer of reinstatement, together withinterest thereon at the rate of 6 percent per annum,less his net earnings during said period.Loss of pay shall be computed and paid in themanner and to the degree set forth inF.W. Wool-worth Company,90 NLRB 289, and inIsis Plumb-ing & Heating Co.,138,NLRB 716.The unfair labor practices found to have been en-gaged in by Respondent are of such a character andscope that, in order to insure Respondent's em-ployees of their full rights guaranteed them by theAct, it will be recommended that Respondent ceaseand desist in any manner from interfering with,restraining, and coercing its employees in their ex-ercise of the rights of self-organization.Upon the basis of the foregoing findings of factand upon the entire record in the case, I make thefollowing:CONCLUSIONS OF LAW1.Respondent is an employer within the mean-ing of Section 2(2) of the Act, and is engaged incommerce or in a business affecting commercewithin the meaning of Section 2(6) and (7) of theAct.2.The Nabet and ACA are labor organizationswithin the meaning of Section 2(5) of the Act.3.All Respondent's Hollywood, California, stu-dios technical, engineering, and production em-ployees, guards, and supervisors, as defined in theAct, constitute, and at all times material con-stituted, a unit appropriate for the purpose of col-lective bargaining within the meaning of Section9(b) of the Act.4.On January 20, 1967, and at all times since,Nabet has been, and now is, the exclusive represen-tative of Respondent's employees, in the aforesaidployees renounced Nahet, but were also threats that they would lose cer-tain benefits if they remained Nabet members 520DECISIONS OFNATIONALLABOR RELATIONS BOARDunit, for the purpose of collective bargaining withinthe meaning of Section 9(a) of the Act.5.By refusing on and after January 20, 1967, tobargain collectively with Nabet as the exclusiverepresentative of the employees in the aforesaidunit,Respondent has engaged in, and is engagingin, an unfair labor practice within the meaning ofSection 8(a)(5) and (1) of the Act.6.By discriminating in regard to the hire andtenure of employment and the terms and conditionsof employment of Dennis Wilson at the time and inthemanner set forth in the foregoing findings offact,Respondent has engaged in, and is engagingin, unfair labor practices within the meaning of Sec-tion 8(a)(3) of the Act.7,By the aforesaid discrimination, and by other-wise interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteedby Section 7 of the Act, as found in the foregoingfindings of fact, Respondent has engaged in, and isengaging in, unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.8.By (1) unlawfully questioning its employeesabout their union activities and sympathies of theircoworkers, and (2) unlawfully questioning its em-ployees regarding the union memberships, activi-ties,and sympathies, Respondent has engaged in,and is engaging in, unfair labor practices within themeaning of Section 8(a)(1) of the Act.9.By promises of benefits if the employeeswould repudiate their support of Nabet and threatsof loss of benefits if they remained or became mem-bers of Nabet, Respondent engaged in,and is en-gagingin, unfair labor practices violative of Section8(a)(1) of the Act.10.The aforesaid unfair labor practices are un-fair labor practices within the meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law and the entire record as awhole, I recommend that Respondent, its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Nabetas the exclusive representative of all the employeesin the unit hereinabove found appropriate withrespect to grievances, labor disputes, rates of pay,wages, hours of employment, and other conditionsof employment.(b)Discouraging membership in, or activities onbehalf of Nabet, ACA, or any other labor organiza-tionof its employees by discharging, laying off, orin any other manner discriminating against any ofits employees, in regard to their hire or tenure of21 In the event that this Recommended Order is adopted by the Board,the words "a Deusion and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United States'employment, or any term or condition of employ-ment.(c)Unlawfully interrogating its employees con-cerning their activities and sympathies on behalf ofany labor organization.(d) Promising its employees certain benefits inorder to discourage membership and activities insupport of Nabet.(e)Threatening its employees with loss of cer-tain benefits if they remained Nabet members.(f) In any manner interfering with, restraining,or coercing its employees in the exercise of theirrights to self-organization, to form labor organiza-tions, to join or assist the National Association ofBroadcast Employees & Technicians, Local #53.AFL-CIOCLC, or any other labor organization, tobargaincollectively through representatives oftheir own choosing, or to engage in other con-certed activities for the purposes of mutual aid orprotection, as guaranteed by Section 7 of theNational Labor Relations Act. as amended, or torefrain from any and all such activities.2.Take the following affirmative action which Ifind will effectuate the policies of the Act:(a)Upon request, bargain collectivelywithNabet as the exclusive representative of the em-ployees in the above-described appropriate unit,with respect to grievances, labor disputes, rates ofpay, wages, hours of employment, and other condi-tions of employment and, if an understanding isreached, embody such understanding in a signedagreement.(b)Offer toDennisWilson immediate and fullreinstatementto his former position, without preju-dice to his seniority or other rights and privilegespreviously enjoyed.(c)MakeDennisWilson whole for any loss ofearningshemay have suffered as the result ofRespondent's discrimination against him in themannerand to the degree set forth in the sectionabove entitled "The Remedy."(d) Preserve and, upon request, make availableto the Boardor its agents,for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamountof backpay due under the terms of thisRecommended Order.(e)Notify Dennis Wilson if presentlyserving inthe Armed Forces of the United States of his righttofullreinstatementuponapplication in ac-cordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.(f)Post at its studios in Hollywood, California,copies of the attached notice marked "Appen-dix. "23 Copies of said notice, on forms provided byCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order KLXA-TVthe Regional Director for Region 31, after beingduly signed by Respondent's representative, shallbe posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaceswherenoticestoitsemployeesarecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(g)Notify the Regional Director for Region 31,in writing, within 20 days from the receipt of thisDecision,what steps Respondent has taken tocomply herewith.24IT IS FURTHER RECOMMENDED that unless on orbefore 20 days from the date of receipt of thisDecision the Respondent notify said RegionalDirector, in writing, that it will comply with theforegoing recommendations, the National LaborRelationsBoard issue an order requiring theRespondent to take the action aforesaid.s+ In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:After a hearing duly held, at which this Companywas represented by a lawyer, it was determined thatNational Association of Broadcast Employees &Technicians, Local #53, AFL-CIO, CLC (com-monly known as Nabet), had been validlydesignated by a majority of the employees in thetechnical, engineering, and production unit, andsince it was then the exclusive collective-bargainingagent for all the employees in said unit, it was, ac-cordingly, found that this Company by refusing tobargain with Nabet on request had committed anunfair labor practice. It was also found that thisCompany interfered with the guaranteed rights ofemployees in other respects, such as Dennis Wil-son's, discharge interrogation, threats, promises ofbenefits, and other unlawful acts and conduct. Toremedy such conduct, this Company has beenrequired to discontinue the practices found to becontrary to the National Labor Relations Act, totake certain affirmative measures to carry out theAct's policies, including that of bargaining withNabet, and to post this notice advising you of theactionwe will take and assuring you of yourfreedom from any future interference with yourrights guaranteed you by the Act. Accordingly, wehereby assure you as follows:WE WILL NOT discourage membership of anyemployees in Nabet or any other labor or-521ganization of our employees, by dischargingemployees or by discriminating in- any mannerin regard to their hire or tenure of employmentor terms or conditions of employment.WE WILL NOT unlawfully interrogate our em-ployees concerning their union membership,activities, and desires.WE WILL NOT threaten our employees withreprisals or loss of benefits because of theirmembership, assistance, or support of Nabet.WE WILL NOT promise our employeeseconomic benefits if they refrain from becom-ing or remaining members of Nabet or givingany assistance or support to Nabet.WE WILL NOT grant to our employees paidinsurance plans and other benefits and im-provements in their terms and conditions ofemployment, in order to induce them to refrainfrom becoming or remaining members ofNabet or giving any assistance or support toNabet.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights to self-organization, toform labor organizations, to join or assist theabove-named or any other labor organization,to bargain collectively with representatives oftheir own choosing, to engage in concerted ac-tivities for the purpose of collective bargainingor other mutual aid or protection, and torefrain from any or all such activities.WE WILL offer reinstatement to Dennis Wil-son to his former job, without prejudice to hisseniority or other rights and privileges, and WEWILL make him whole for any loss of pay orbenefits suffered by him as a result of his un-lawful discharge.WE WILL bargain collectively upon requestwith Nabet as the exclusive representative ofall our employees in the unit found appropriatewith respect to grievances, labor disputes, ratesof pay, wages, hours of employment, and otherterms and conditions of employment, and, if anunderstanding is reached, we will embody suchunderstanding in a signed agreement. The bar-gaining unit is:Allour technical, engineering, andproduction personnel employed at ourHollywood, California, studios.All our employees are free to become or remain,or to refrain from becoming or remaining, membersof any labor organization.INTERNATIONALPANORAMATV, INC.,D/B/A KLXA-TV(Employer)DatedBy(Representative) (Title)Note:We will notify Dennis Wilson if presentlyserving in the Armed Forces of the United States ofhis right to full reinstatement upon application in 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDaccordancewith the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.This noticemust remainposted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any othermaterial.If employees have any questionconcerning thisnotice or compliancewith its provisions, they maycommunicatedirectlywith the Board'sRegionalOffice, 10th Floor,BartlettBuilding,215WestSeventh Street, Los Angeles, California 90014,Telephone 688-5850.